Name: Commission Implementing Decision (EU) 2018/300 of 11 January 2018 on the compliance of the joint proposal submitted by the Member States concerned for the extension of the Atlantic rail freight corridor with Article 5 of Regulation (EU) No 913/2010 of the European Parliament and of the Council (notified under document C(2018) 51)
 Type: Decision_IMPL
 Subject Matter: Europe;  regions of EU Member States;  land transport;  organisation of transport
 Date Published: 2018-02-28

 28.2.2018 EN Official Journal of the European Union L 56/60 COMMISSION IMPLEMENTING DECISION (EU) 2018/300 of 11 January 2018 on the compliance of the joint proposal submitted by the Member States concerned for the extension of the Atlantic rail freight corridor with Article 5 of Regulation (EU) No 913/2010 of the European Parliament and of the Council (notified under document C(2018) 51) (Only the French, German, Portuguese and Spanish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 913/2010 of the European Parliament and of the Council of 22 September 2010 concerning a European rail network for competitive freight (1), and in particular Article 5(6) thereof, Whereas: (1) In accordance with Article 5(5) of Regulation (EU) No 913/2010, the ministries responsible for rail transport in Germany, Spain, France and Portugal sent the Commission a letter of intent received on 6 March 2017. The letter included a proposal to extend the Atlantic rail freight corridor to Valongo terminal, Zaragoza, La Rochelle and Nantes St Nazaire. (2) The Commission has examined this proposal pursuant to Article 5(6) of the Regulation. It considers it to be compliant with Article 5 of the Regulation for the reasons set out below. (3) The proposal takes account of the criteria set out in Article 4 of the Regulation. The rail freight corridor extensions concern the territory of three Member States (Spain, France and Portugal), while the total number of participating Member States in the corridor remains at four. The new connections will improve the integration of the rail freight corridor with other modes of transport. The extensions will create a new connection with the Mediterranean rail freight corridor at Zaragoza; the consistency of both rail freight corridors, as well as with the TEN-T, is ensured. The extensions are in line with the TEN-T network as those to Zaragoza and Nantes St Nazaire are on the core network, the extension to La Rochelle is part of the comprehensive network and the extension to the Terminal of Valongo is in the catchment area of the TEN-T core node of Porto. (4) The results of the transport market study carried out by the Management Board of the rail freight corridor show that the extensions are expected to lead to additional international rail transport volumes along the Atlantic rail freight corridor and to a steady increase in the modal share of rail. This modal shift will provide significant socioeconomic benefits by reducing carbon emissions and road congestion. The link to the Mediterranean rail freight corridor at Zaragoza will add the autonomous communities of AragÃ ³n and Navarra to the corridor's catchment area. The market study estimated that the extensions would aid the development of rail freight traffic by increasing the rail freight modal share between Portugal and the three Spanish autonomous communities of Madrid, Navarra and AragÃ ³n to 60 % in 2050 from 28 % in 2010. This would be in the context of an estimated six-fold increase in total rail freight tons moved. Similarly, the links to the ports and terminals at Nantes-St. Nazaire, La Rochelle and Valongo will strengthen the corridor by facilitating multimodal trips and increasing demand on the corridor, thereby developing the competitiveness of the European rail freight. (5) In accordance with the letter of intent, both the Management Board and the applicants have been consulted and have expressed their support for these extensions. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee established pursuant to Article 21 of Regulation (EU) No 913/2010, HAS ADOPTED THIS DECISION: Article 1 The proposal expressed in the letter of intent received on 6 March 2017 concerning extensions of the Atlantic rail freight corridor to Valongo terminal, Zaragoza, La Rochelle and Nantes St Nazaire, sent to the Commission by the ministries responsible for rail transport in Germany, Spain, France and Portugal is compliant with Article 5 of Regulation (EU) No 913/2010. Article 2 This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the French Republic and the Portuguese Republic. Done at Brussels, 11 January 2018. For the Commission Violeta BULC Member of the Commission (1) OJ L 276, 20.10.2010, p. 22.